Citation Nr: 1759791	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2016 and in September 2017 for further development.  The Veteran appeared for a March 2016 videoconference hearing before the undersigned, for which a transcript is of record.  


FINDING OF FACT

The Veteran's current right knee disability, including arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation; is unrelated to service; and was not caused or aggravated by his service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current right knee disability, which includes osteoarthritis.  

The preponderance of the evidence, including the service treatment records and recent VA examination reports, shows that this disability was not manifest in service or to a degree of 10 percent within one year of separation, and that it is unrelated to service.  Service treatment records are silent for reference to right knee problems. On service discharge examination in September 1981, the Veteran denied pertinent symptomatology and was normal.  May 1985 and March 1997 VA examinations for the Veteran's left knee did not mention right knee disability. The Veteran reported in July 2007 that his right knee started having pain during the last year.  The evidence shows that the Veteran injured his right knee on the job after service, in July 2003.  Furthermore, the Veteran has not alleged that his right knee disability is due to service, but instead reports that it is due to his service-connected left knee disability.  

The preponderance of the evidence is also against a finding that the Veteran's service-connected left knee disability caused or aggravated his right knee disability.  The Veteran's left knee disability is not listed as an etiological agent in the original treatment records from August 2003 to March 2004, which show that the Veteran reported bumping and twisting his right knee in June 2003, and which also show torn or degenerated menisci, a partial tear of the anterior cruciate ligament, and osteochondritis.  The VA examiner in August 2016 was familiar with the Veteran's history and reported that the Veteran had right knee trauma with an anterior cruciate ligament repair back then, and that he has degenerative joint disease currently.  The examiner stated that it more than likely was due to age and wear and tear and that he could not objectify the Veteran's left knee disability as being the reason.  The examiner noted that the Veteran reported that he had a right knee torn anterior cruciate ligament in July 2003 and that it was repaired in 2004.  Right knee degenerative changes are noted in October 2013 VA radiography.  The examiner noted that there was no history of recurrent subluxation or lateral instability of the Veteran's left knee.  

The Board remanded for an opinion on the matter of aggravation in September 2017, and in October 2017, the VA examiner opined that the Veteran's current right knee degenerative joint disease or osteoarthritis was less likely than not aggravated by his service-connected left knee disability.  The examiner noted the right knee history in making his opinion and stated that he could not say there had at least as likely as not been an aggravation since the Veteran had a history of a work related right knee injury and a repair done in 2004.  He reported that the Veteran had a history of right knee degenerative joint disease found in 2004 also.  

In summary, all competent evidence, on the matters of service incurrence and secondary service connection, is against the claim, and so the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Veteran may feel that his right knee disability is either related to service or caused or aggravated by his service-connected left knee disability, he is not competent to render such an opinion, as medical expertise is required for this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran may have been testifying, in March 2016, that a doctor had told him orally that his right knee disability is related to service or to his left knee.  Transcript at 6.  However, the Court has held that "the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  The Veteran was encouraged to submit medical opinions, but did not.  

In parting, the Board regrets that the evidence does not permit an allowance and would like to thank the Veteran for his period of honorable service.  


ORDER

Service connection for right knee disability is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


